ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Before the refusal to submit to the jury, in the charge of the trial court, an alleged defensive theory would be deemed an error for which a reversal should be ordered, it must not only appear that there were facts before the trial court tending to raise or to support such theory, but also that from such facts it reasonably appeared that the refusal might have resulted in injury to the rights of the accused. Davis v. State, 107 Texas Crim. Rep., 389; Knight v. State, 64 Texas Crim. Rep., 541; Carlisle v. State, 112 Texas Crim. Rep., 554; Lopez v. State, 112 Texas Crim. Rep., 517.
Evidently the trial court was of opinion that there was not before him evidence sufficient to justify the submission to the jury of the law applicable to a case of insanity. No witness testified in terms or effect that appellant did not know at the time he shot deceased, that it was wrong to kill him. Appellant did say while a witness, and when asked by his counsel what was the condition of his mind when he shot, that he was crazed. However, the record reveals that he detailed minutely his acts and conduct up to, during and after the shooting. No other witness *490testified to any fact substantiating any theory or claim of insanity, other than one witness said appellant had a strange expression on his face. No expert gave testimony based on any hypothetical state of facts. In bur opinion it was not error for the trial court to decline to submit the issue of insanity under these facts. We have given careful consideration to the able motion filed by appellant, and find ourselves unable to agree with his contentions.
The motion for rehearing will be overruled.

Overruled.